325 S.W.3d 529 (2010)
Charles REEDER, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93723.
Missouri Court of Appeals, Eastern District, Division Four.
September 28, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 17, 2010.
Application for Transfer Denied December 21, 2010.
Edward Thompson, MO Public Defender Office, St. Louis, MO, for appellant.
Shaun Mackelprang, MO, John Reeves, Co-Counsel, Jefferson City, for respondent.
Before KURT S. ODENWALD, P.J., ROBERT G. DOWD, JR., J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Charles L. Reeder ("Movant") appeals from the judgment of Circuit Court of the *530 City of St. Louis denying his Rule 24.035[1] motion for post-conviction relief without an evidentiary hearing. We affirm.
We have reviewed the briefs of the parties and the record on appeal. The findings and conclusions of the motion court are based on findings of fact that are not clearly erroneous. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  All rule references are to Mo. Sup.Ct. R. (2010), unless otherwise indicated.